11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                      JUDGMENT

Joe Angel Hernandez,                          * From the 244th District Court
                                                of Ector County,
                                                Trial Court No. B-44,526.

Vs. No. 11-15-00209-CR                        * August 3, 2017

The State of Texas,                           * Memorandum Opinion by Willson, J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is error in the judgment below. Therefore, in accordance with this court’s
opinion, we affirm the trial court’s judgment of conviction, reverse the
judgment of the trial court as to punishment, and remand this cause to the trial
court for a new punishment hearing.